NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2669
                                       __________

                                 MARILYNN ENGLISH,
                                                 Appellant

                                             v.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION, (FANNIE MAE);
         FEDERAL HOME LOAN MORTGAGE CORP, (FREDDIE MAC);
                        BANK OF AMERICA NA
                 ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 2-13-cv-02028)
                       District Judge: Honorable Claire C. Cecchi
                      ____________________________________
                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    February 12, 2019
            Before: CHAGARES, BIBAS and GREENBERG, Circuit Judges

                            (Opinion filed: February 14, 2019)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Marilynn English appeals the District Court’s order denying her motion for recon-

sideration. For the reasons below, we will affirm the District Court’s order.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       The procedural history of this litigation is well-known to the parties, set forth in the

District Court’s June 25, 2018 order, and need not be discussed at length. Briefly, in 2013,

English filed a pro se complaint in a state court in New Jersey seeking to quiet the title to

a piece of property. Appellees removed the action to the United States District Court for

the District of New Jersey. In November 2013, the District Court granted Appellees’ mo-

tions to dismiss but allowed English to file a second amended complaint. English filed a

second amended complaint which the District Court again dismissed without prejudice to

amendment. In June 2014, English filed a third amended complaint. On March 21, 2017,

the District Court granted Appellees’ motions to dismiss and dismissed the third amended

complaint. The District Court concluded that English failed to state a claim against Freddie

Mac, which disclaimed any interest in English’s loans. As for English’s claims against

Bank of America and Fannie Mae, the District Court concluded that English lacked stand-

ing to challenge any assignment of a mortgage and failed to state a claim for fraud.

       English filed a timely motion for reconsideration which the District Court denied in

October 2017. English then filed another motion for reconsideration seeking to reopen the

case. The District Court denied the second motion by order entered June 25, 2018, and

English filed a notice of appeal on July 23, 2018.

       In her brief, English challenges several aspects of the District Court’s March 21,

2017 dismissal of her third amended complaint. However, we lack jurisdiction to review

those challenges as the notice of appeal was not timely as to the March 2017 order. A

notice of appeal in a civil case must be filed within thirty days of the entry of the order

appealed or within sixty days if one of the parties is a United States agency. Fed. R. App.

                                              2
P. 4(a)(1). We need not decide if Fannie Mae or Freddie Mac is a United States agency

because the notice of appeal is untimely as to the March 2017 order either way.

       While the timely motion for reconsideration filed on March 28, 2017, tolled the time

to file a notice of appeal until it was denied by order entered October 30, 2017, English did

not file her notice of appeal within sixty days of that order. Rather, she filed another motion

for reconsideration on November 3, 2017. It was only after that motion was denied by

order entered June 25, 2018, that she filed a notice of appeal. The second motion for re-

consideration did not toll the time to file a notice of appeal from the March 2017 order

dismissing the third amended complaint. See Turner v. Evers, 726 F.3d 112, 114 (3d Cir.

1984) (successive motions for reconsideration do not toll the time to appeal).

       We do have jurisdiction to review English’s challenges to the District Court’s June

25, 2018 order. In her brief, the only portion of the order English complains of is the denial

of a motion to amend filed on April 13, 2018. In that motion, English alleged fraud by the

attorneys representing Bank of America. However, in her brief, English argues only that

she “did not receive a response addressing the facts in the Motion.” Even with the liberal

construction given to pro se litigants, this vague remark is not sufficient to raise an issue.

See Laborers’ Int’l Union of N. Am., AFL-CIO v. Foster Wheeler Corp., 26 F.3d 375, 398

(3d Cir. 1994); Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993) (“[A]ppellants are

required to set forth the issues raised on appeal and to present an argument in support of

those issues in their opening brief.”) To preserve arguments in a brief, an Appellant must

support the arguments with reasoning as well as citation to authorities and portions of the



                                              3
record in support. Fed. R. App. P. 28(a)(8)(A). We do not consider undeveloped argu-

ments or those not properly raised and discussed in a brief. See Doeblers’ Pa. Hybrids,

Inc. v. Doebler, 442 F.3d 812, 821 n.10 (3d Cir. 2006) (noting that “passing and conclusory

statements do not preserve an issue for appeal”).

       For the above reasons, we will affirm the District Court’s June 25, 2018 order. Ap-

pellant’s motions to file supplemental briefs and appendices are denied.




                                            4